State of New York
                   Supreme Court, Appellate Division
                      Third Judicial Department
Decided and Entered: June 23, 2016                     522003
________________________________

In the Matter of the Claim of
   SAMANTHA L. ARRIAGA,
                    Appellant.
                                            MEMORANDUM AND ORDER
COMMISSIONER OF LABOR,
                    Respondent.
________________________________


Calendar Date:   May 3, 2016

Before:   Peters, P.J., McCarthy, Rose, Devine and Mulvey, JJ.

                               __________


     Samantha L. Arriaga, Rockhill, appellant pro se.

      Eric T. Schneiderman, Attorney General, New York City
(Bessie Bazile of counsel), for respondent.

                               __________


      Appeal from a decision of the Unemployment Insurance Appeal
Board, filed June 1, 2015, which ruled, among other things, that
claimant was disqualified from receiving unemployment insurance
benefits because she voluntarily left her employment without good
cause.

     Decision affirmed.    No opinion.

      Peters, P.J., McCarthy, Rose, Devine and Mulvey, JJ.,
concur.
                        -2-                  522003

ORDERED that the decision is affirmed, without costs.




                       ENTER:




                       Robert D. Mayberger
                       Clerk of the Court